      Case 3:19-cv-00413-LRH-WGC Document 40 Filed 03/10/20 Page 1 of 8



                      UNITED STATES DISTRICT COURT
                            DISTRICT OF NEVADA
____________________________________
                                     )
KARL HANSEN,                         )
                                    )
      Plaintiff,                    )
                                    )
v.                                  ) Case No. 3-19-cv-00413-LRH-WGC
                                    )
ELON MUSK; TESLA, INC.; TESLA       )
MOTORS, INC.; U.S. SECURITY         )
ASSOCIATES; et al.                  )
                                    )
      Defendants.                   )
____________________________________)

             PLAINTIFF’S OPPOSITION TO DEFENDANTS’
MOTION TO COMPEL ARBITRATION AND STAY JUDICIAL PROCEEDINGS

        Plaintiff Karl Hansen, by and through counsel, submits this opposition to the motion to

compel arbitration and to stay judicial proceedings brought by Defendants Tesla, Inc., (“Tesla”)

Tesla Motors, Inc. (“Tesla Motors”) and Elon Musk (“Musk,” and collectively, the “Tesla

Parties”).

                                       INTRODUCTION

        The Tesla Parties filed their motion to compel arbitration and stay judicial proceedings on

February 27, 2020, 232 days after the complaint was filed in this matter (ECF 1, filed July 10,

2019), 161 days after filing their Answer (ECF 4, filed September 19, 2019), 79 days after filing

the Joint Report of Conference of Parties (ECF 27, filed December 10, 2019), 66 days after

exchanging initials disclosures on December 23, 2019 (which included almost a thousand pages

of documents produced by Plaintiff), 88 days before the Parties’ stipulated discovery cut-off date

of May 25, 2020 (ECF 27), eight days after Plaintiff filed a substitution of counsel (ECF 35),

seven days after receiving Plaintiff’s interrogatories and requests for production from his new



                                                 1
        Case 3:19-cv-00413-LRH-WGC Document 40 Filed 03/10/20 Page 2 of 8



counsel, three days after Plaintiff filed a petition for the pro hac vice appearance of the

undersigned (ECF 37), and on the same day the Court issued an order approving the appearance

of the undersigned as counsel for Plaintiff (ECF 38).

          The Tesla Parties claim to base their motion on an offer letter attached as Ex. A to their

motion and dated February 28, 2018, (ECF 39 & 39-3), meaning that the Tesla parties had this

document for 24 months but are only now asking the Court to consider it as a basis to compel

arbitration. They also proffer a separation agreement attached as Ex. B that has an inscrutable

digital screed that they claim is Plaintiff’s signature and that is purportedly dated July 19, 2018,

(ECF 39 & 39-4), meaning that the Tesla parties purportedly also have had this document for 19

months. 1 Moreover, the Tesla Parties also base their motion on a “Non-Employment, Non-

Disclosure, Invention Assignment and Arbitration Agreement” entered into with Defendant US

Security Associates attached as Ex. C, dated July 17, 2018, (ECF 39 & 39-4), which they have

also had for 19 months. 2 In light of the forgoing, it is abundantly clear that the Tesla Parties’

sudden desire to compel arbitration and to stay the prosecution of Count III, Plaintiff’s Sarbanes-

Oxley Act (“SOX”) whistleblower retaliation claims (which pursuant to 8 U.S.C. § 1514(e)(2)

cannot be required to be compelled to arbitration – a fact not referenced by the Tesla Parties), 3 is

not based on any purported judicial economy, as claimed, but rather on a strategic decision to

change forums in light of the new lawyers representing Plaintiff and their efforts to take
1
 While it is undisputed that the Tesla Parties offered the agreement in question to Mr. Hansen,
Mr. Hansen denies that he ever signed this document, and on March 2, 2020, counsel for Mr.
Hansen asked counsel for the Tesla Parties to produce an original copy of this agreement with
original metadata to verify its authenticity and to provide any proof of the payment of
consideration by the Tesla Parties. No proof of either was produced in response.

2
    No claim is made that these documents were recently discovered.
3
 SOX mandates that “[n]o predispute arbitration agreement shall be valid or enforceable, if the
agreement requires arbitration of a dispute arising under this section.” 18 U.S.C. § 1514A(e)(2).
Hence Plaintiff’s SOX claim, Count III, is not subject to arbitration.
                                                   2
      Case 3:19-cv-00413-LRH-WGC Document 40 Filed 03/10/20 Page 3 of 8



additional discovery from the Tesla Parties. This attempt to gain strategic and tactical advantages

after months of litigation is not a proper basis for filing an eleventh-hour motion to compel

arbitration and stay the prosecution of non-arbitrable claims, and hence the motion is due to be

denied.

                                            ARGUMENT

          The Federal Arbitration Act (“FAA”) provides that written provisions to arbitrate

disputes are “valid, irrevocable, and enforceable, save upon such grounds as exist at law or in

equity for the revocation of any contract.” 9 U.S.C. § 2; see also AT&T Mobility LLC v.

Concepcion, 563 U.S. 333, 336 (2011). This provision reflects “both a ‘liberal federal policy

favoring arbitration’ and the ‘fundamental principle that arbitration is a matter of contract.’”

Concepcion, 563 U.S. at 339 (citation omitted) (quoting Rent-A-Center, W., Inc. v. Jackson, 561

U.S. 63, at 67 (2010)). “When deciding whether the parties agreed to arbitrate a certain matter ...

courts generally ... should apply ordinary state-law principles that govern the formation of

contracts.” First Options of Chi., Inc. v. Kaplan, 514 U.S. 938, 944 (1995). Arbitration

provisions may be nullified, however, by “generally applicable contract defenses, such as fraud,

duress, or unconscionability.” Concepcion, 563 U.S. at 339 (quoting 9 U.S.C. § 2).

          The Ninth Circuit has explained that arbitration provisions may be nullified by the

equitable contract defenses of delay and waiver, and this is an issue for this Court to decide:

                 In Howsam v. Dean Witter Reynolds, Inc., the Supreme Court
                 distinguished between two categories of gateway issues on motions to
                 compel arbitration, each of which has a different presumption as to
                 whether a court or an arbitrator should decide. 537 U.S. 79, 83, 123 S.Ct.
                 588, 154 L.Ed.2d 491 (2002); see also Cox v. Ocean View Hotel Corp.,
                 533 F.3d 1114, 1120-21 (9th Cir. 2008) (describing the two categories of
                 disputes). The first category of gateway issues is a “question of
                 arbitrability” — that is, “whether the parties have submitted a particular
                 dispute to arbitration.” Howsam, 537 U.S. at 83, 123 S.Ct. 588. This
                 category includes issues that the parties would have expected a court to

                                                  3
      Case 3:19-cv-00413-LRH-WGC Document 40 Filed 03/10/20 Page 4 of 8



              decide such as “whether the parties are bound by a given arbitration
              clause” or whether “an arbitration clause in a concededly binding contract
              applies to a particular type of controversy.” Id. at 84, 123 S.Ct. 588. These
              disputes are “for judicial determination unless the parties clearly and
              unmistakably provide otherwise.” Id. at 83, 123 S.Ct. 588. (quoting AT &
              T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649, 106 S.Ct.
              1415, 89 L.Ed.2d 648 (1986)). In contrast, the second category —
              “procedural” issues — is “presumptively not for the judge, but for an
              arbitrator, to decide.” Id. at 84, 123 S.Ct. 588. In Howsam, for example,
              the Court held that the question as to whether a party met the arbitral
              forum’s statute of limitations for filing a case was a procedural question
              that the parties would have expected the arbitrator to decide; accordingly,
              as the Court made clear, the arbitrator should presumptively decide such
              disputes. Id. at 85, 123 S.Ct. 588.

              We have made clear that waiver by litigation conduct is part of the first
              category of gateway issues. Cox, 533 F.3d at 1121. In Cox, an employee
              who had been fired contended that his employer waived its right to
              arbitrate his discrimination claim because, among other things, it had
              refused his earlier request to arbitrate. Id. at 1118, 1125. Addressing the
              defendant’s argument that the arbitrator should decide the issue, we
              concluded that the question whether a party waived its right to arbitrate on
              the basis of its litigation conduct is a question of arbitrability and is in the
              first category of gateway issues. Id. at 1121; see also id. Accordingly,
              under Howsam, the question before us is presumptively for a court and not
              an arbitrator to decide. 537 U.S. at 83, 123 S.Ct. 588.

Martin v. Yasuda, 829 F.3d 1118, 1122–23 (9th Cir. 2016).

       The Martin Court further explained that:

             We have stated, however, that a party’s extended silence and delay in
             moving for arbitration may indicate a “conscious decision to continue to
             seek judicial judgment on the merits of [the] arbitrable claims,” which
             would be inconsistent with a right to arbitrate. Van Ness Townhouses v.
             Mar Indus. Corp., 862 F.2d 754, 759 (9th Cir. 1988) (quoting Nat’l Found.
             for Cancer Research v. A.G. Edwards & Sons, 821 F.2d 772, 777 (D.C.
             Cir. 1987)). We find this element satisfied when a party chooses to delay
             his right to compel arbitration by actively litigating his case to take
             advantage of being in federal court. See id. at 756, 759 (finding waiver
             when party answered complaints, moved to dismiss the action, and did not
             claim a right to arbitration in any of the pleadings); Kelly v. Pub. Util. Dist.
             No. 2, 552 Fed.Appx. 663, 664 (9th Cir. 2014) (finding this element
             satisfied when the parties “conducted discovery and litigated motions,
             including a preliminary injunction and a motion to dismiss”); see also
             Plows v. Rockwell Collins, Inc., 812 F.Supp.2d 1063, 1067–68 (C.D. Cal.

                                                  4
      Case 3:19-cv-00413-LRH-WGC Document 40 Filed 03/10/20 Page 5 of 8



              2011) (finding this element satisfied when the defendant actively litigated
              the case by removing it to federal court, seeking a venue transfer,
              participating in meetings and scheduling conferences, negotiating and
              entering into a protective order, and participating in discovery that would
              not have been available under the arbitration agreement). A statement by a
              party that it has a right to arbitration in pleadings or motions is not enough
              to defeat a claim of waiver. See In Re Mirant Corp. v. Castex Energy, Inc.,
              613 F.3d 584, 591 (5th Cir. 2010) (“A party cannot keep its right to
              demand arbitration in reserve indefinitely while it pursues a decision on the
              merits before the district court.”); Hooper v. Advance Am., Cash Advance
              Ctrs. of Missouri, Inc., 589 F.3d 917, 923 (8th Cir. 2009) (“A reservation
              of rights is not an assertion of rights.”).

Martin, 829 F.3d at 1125–26. 4

       In Martin the defendants failed to move for arbitration for seventeen months and the

plaintiffs expended considerable money and effort in federal litigation, including conferring with

opposing counsel regarding how to conduct the case on the merits, analyzing how to approach

discovery and class certification, and contesting the defendants’ motion to dismiss on the merits.

Martin, 829 F.3d at 1127–28. “As discussed above, even if the parties exchanged the same

information in court as they would have in arbitration, the process of doing so in federal court

likely cost far more than determining the answer to the same question in arbitration. The

unnecessary, additional costs incurred by the plaintiffs as a result of the defendants’ dilatory

motion to compel constitutes obvious prejudice.” Id.


4
  See also Messina v. N. Cent. Distrib., Inc., 821 F.3d 1047, 1051 (8th Cir. 2016) (finding
prejudice after an eight-month delay); Joca-Roca Real Estate, LLC v. Brennan, 772 F.3d 945,
949, 951 n.7 (1st Cir. 2014) (finding prejudice with a nine-month delay after the filing of the
complaint); Gray Holdco, Inc. v. Cassady, 654 F.3d 444, 454–55 (3d Cir. 2011) (holding that a
ten-month delay before moving to compel, while not dispositive, weighed in favor of waiver); In
re Mirant, 613 F.3d at 591 (considering litigation expenses in prejudice inquiry after defendant
waited 18 months before moving to compel arbitration); Van Ness Townhouses, 862 F.2d at 759;
see also Kelly, 552 Fed.Appx. at 664 (“A party that is aware that it has a right to compel
arbitration of a dispute cannot wait to exercise that right until the parties have expended a
significant amount of time and money to litigate that dispute in federal court.”); Plows, 812
F.Supp.2d at 1068 (holding that thirteen months of legal fees and presumably the different
choices that would have been made had plaintiffs known the case was going to arbitration were
contributing factors to a finding of prejudice).
                                                  5
      Case 3:19-cv-00413-LRH-WGC Document 40 Filed 03/10/20 Page 6 of 8



        As noted supra, the Tesla Parties filed their motion to compel arbitration and stay judicial

proceedings on February 27, 2020, 232 days after the complaint was filed in this matter (ECF 1,

filed July 10, 2019), 161 days after filing their Answer (ECF 4, filed September 19, 2019), 79

days after filing the Joint Report of Conference of Parties (ECF 27, filed December 10, 2019), 66

days after exchanging initial disclosures on December 23, 2019 (which included almost a

thousand pages of documents produced by Plaintiff), 88 days before the Parties’ stipulated

discovery cut-off date of May 25, 2020 (ECF 27), eight days after Plaintiff filed a substitution of

counsel (ECF 35), seven days after receiving Plaintiff’s interrogatories and requests for

production from his new counsel, three days after Plaintiff filed a petition for the pro hac vice

appearance of the undersigned (ECF 37), and on the same day the Court issued an order

approving the appearance of the undersigned as counsel for Plaintiff (ECF 38).

        The Tesla Parties’ sudden desire to compel arbitration and to stay the prosecution of

Plaintiff’s SOX whistleblower retaliation claims (which pursuant to 8 U.S.C. § 1514(e)(2) cannot

be required to be compelled to arbitration), is a strategic decision to change forums in light of the

new lawyers representing Plaintiff in this matter and their efforts to take additional discovery

from the Tesla Parties. This will result in the litigation starting anew as opposed to concluding in

less than three months and will cause profound delay and additional expenses rather than being

an “efficient, effective, and less expensive means of resolving disputes.” Moreover, Count I is a

claim for intentional interference with contractual relations against the Tesla Parties based on

Plaintiff’s subsequent employment with Defendant US Security Associates, Inc. There is no

efficiency at all in arbitrating this claim separately or first, as it will provide absolutely no insight

into how this Court might eventually resolve Count III, the SOX claim, which turns on the Tesla

Parties’ wrongful termination of Plaintiff from their employment and not from Defendant US



                                                   6
      Case 3:19-cv-00413-LRH-WGC Document 40 Filed 03/10/20 Page 7 of 8



Security Associates, Inc. Hence the Tesla Parties’ attempt to gain strategic and tactical

advantages after months of litigation is not a proper basis for filing an eleventh-hour motion to

compel arbitration and stay the prosecution of non-arbitrable SOX retaliation claim, and hence

the motion is due to be denied.

Karl Hansen
By Counsel


/s/ Nicholas Woodfield
Nicholas Woodfield, Esq.                              Joshua D. Buck, Esq.
Pro Hac Vice                                          Mark Thierman, Esq.
The Employment Law Group, P.C.                        Leah L. Jones, Esq.
888 17th Street, N.W., Suite 900                      Thierman Buck LLP
Washington, D.C. 20006                                7287 Lakeside Drive
(202) 261-2812                                        Reno, NV 89511
(202) 261-2835 (facsimile)                            Phone: (775) 284-1500
nwoodfield@employmentlawgroup.com                     Fax: (775) 703-5027
Counsel for the Plaintiff                             josh@thiermanbuck.com




                                                 7
     Case 3:19-cv-00413-LRH-WGC Document 40 Filed 03/10/20 Page 8 of 8



                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 10th day of March, 2020, a true and correct copy of

the foregoing was served via ECF upon the following:

       Crane M. Pomerantz                         Dora V. Lane
       Sklar Williams, PLLC                       Matthew T. Cecil
       410 South Rampart Blvd., Suite 350         Jordan Walsh
       Las Vegas, Nevada 89145                    Holland & Hart LLP
       cpomerantz@sklar-law.com                   9555 Hillwood Drive, 2nd Floor
                                                  Las Vegas, NV 89134
       Christopher F. Robertson                   dlane@hollandhart.com
       Anne V. Dunne                              mtcecil@hollandhart.com
       Seyfarth Shaw LLP                          sjwalsh@hollandhart.com
       World Trade Center East
       Two Seaport Lane, Suite 300                Jeremy T. Naftel
       Boston, Massachusetts 02210-2028           Janine M. Braxton
       crobertson@seyfarth.com                    Alex A. Smith
       adunne@seyfarth.com                        Martenson, Hasbrouck & Simon LLP
                                                  455 Capitol Mall, Suite 601
       Attorneys for Defendants Elon Musk,        Sacramento, CA 95814
       Tesla, Inc., and Tesla Motors, Inc.        jnaftel@martensonlaw.com
                                                  jbraxton@martensonlaw.com
                                                  alexsmith@martensonlaw.com

                                                  Attorneys for Defendant
                                                  U.S. Security Associates




                                                  /s/ Nicholas Woodfield
                                                  Nicholas Woodfield, Esq.




                                              8
